DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 12/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al (US 2016/0260169) in view of Moharram et al. (US 2002/0169953)

As per claim 1, Arnold teaches system comprising:
i bank servers, where i = 1, 2, 3, ..., N, (See Arnold Paragraph 0032-0034) wherein the following is additionally embedded into it:
	distributed ledger - blockchain, customer portal and k mobile devices of customers, where k =1, 2, 3, ..., M, (See Arnold Paragraph 0032-0034 and 0039) which all elements are interconnected through telecommunication facilities, (See Arnold Paragraph 0032 and 0043)

and each customer mobile device comprises e-wallet application, where user public and private keys are stored. (See Arnold Paragraph 0055)
Arnold does not explicitly teach where the customer portal comprises a blockchain access module storing public and private portal keys.
However, Moharram teaches customer portal comprises module storing public and private portal keys. (See Moharram Paragraph 0039-0040, 0047 and 0064)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the blockchain transaction system taught by Arnold with teaching from Moharram to store public and private keys for portal key. One of ordinary skill in the art would have been motivated as key-pair authentication is a well-recognized authentication method for authenticated accessing, adapting known industry practice reduces implementation cost.

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698